 In the Matter of BAKER & CO^IIPANY, INC.,andINTERNATIONALIASSOCIATION OF MACHINISTS, AFLCase No. 2-R-5829.-Decided January 31, 1946Mr. Karl Huber,of Newark, N. J., for the Company.Messrs. Samuel R. IsardandLawrence Trwimpore,of Newark, N. J.,for the TAM.Rothbard, Harris cfi Oxfeld,byMr. Samuuel L. Rotiibard,of Newark,N. J., andMr. James L. Geng,of Newark, N. J., andMr. James M.Davidson,of Kearny, N. J., for the CIO.Mr. John A. Nevros,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OE THE CASEUpon 'an amended petition, duly filed by International Associationof Machinists, AFL, herein called the IAM, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Baker & Company, Inc., Newark, New Jersey, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Robert A. Levett, Trial.Examiner.The hearing was held at Newark, New Jersey, on Oc-tober 4 and 5, 1945.The Company, the TAM, and Precious MetalWorkers Union, Local No. 668, International Union of Mine, Mill &Smelter Workers, CIO,' herein called the CIO, appeared and partici-pated?All parties were afforded full opportunity to be heard, toexamine and cross-examine witness, and to introduce evidence bear-ing on the issues.At the beginning of the hearing, the CIO moved todismiss the petition on the ground that the TAM had not presentedcurrent evidence of substantial interest.The Trial Examiner re-ferred the motion to the Board. For reasons stated in Section III,infra,the motion is denied.The Trial Examiner's rulings made atIThe motion of the CIO tointervene was grantedat thecommencement of the hearing2The IAM waived the rightto objectto any election which maybe ordered herein on thebasis of the charges filed in CasesNos 2-C-5771 and 2-C-5890.65 N L. It. B., No. 110.646 BAKER& COMPANY, INC.647the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBaker & Company, Inc., a New Jersey corporation, having its prin-cipal office in Newark, New Jersey, operates six plants in Newark andEast Newark, New Jersey, all of which are involved in this proceed-ing.The Company is engaged in the refining and manufacturingof precious metals.During the year 1944, the Company purchasedraw materials valued in excess of $1,000,000, of which approximately75 percent came from sources outside the State of New Jersey. Duringthe same period, the Company's sales of finished products exceeded$1,000,000 in value, of which approximately 75 percent representedshipments to points outside the State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT. THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, and Precious Metal Work-ers Union, Local No. 668, International Union of Mine, Mill & SmelterWorkers, affiliated with the Congress of Industrial Organizations, arelabor organizations admitting to membership employees of theCompany.III.THE QUESTION CONCTRNING REPRESENTATIONBy letter. dated July 31, 1945, the IAM advised the Company thatit represented a majority of the employees of the Company and re-quested a conference to negotiate a contract.The Company repliedby letter dated August 3, 1945, stating that the employees referredto by the TAM were covered by an existing contract with the CIO.On December 21, 1944, the CIO and the Company entered into acollective bargaining contract effective retroactively from September3, 1943, to September 3, 1945.The contract was automatically renew-able for an additional year thereafter, unless either party servednotice of termination at least 30 days prior to September 3, 1945. Byletter dated July 17, 1945, the CIO gave notice that it desired toamend its agreement with the Company for the purpose of incorporat-ing such amendments in a new written agreement. A new agreementwas executed thereafter by the Company and the CIO on October1, 1945, effective from September 3, 1945, to September 3, 1946. Inas-much as the IAM, by its letter of July 31, 1945, gave timely notice of 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDits claim, and because the CIO took effective action to prevent theautomatic renewal of the December 21, 1944, agreement, we find, andthe parties concede, that neither the original contract nor the subse-quent agreement is a bar to this proceeding.A statement of a Board agent, introduced into evidence at thehearing, indicates that the IAM represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a questionaffecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree that all production and maintenance employeesat the Company's six plants, including the employees enumerated inAppendix A attached hereto, but excluding the employees enumeratedin Appendix B attached hereto, constitute an appropriate unit.Theonly disagreement among them involves certain working foremen, theIAM desiring to include them, and the Company and the CIO wishingto exclude them.There are 19 working foremen who are in dispute 4 The Companyand the CIO would exclude these employees as supervisors. The IAMwould include them on the grounds that they do not have the director final authority to hire or discharge, and that they perform manuallabor a substantial percentage of the time. In the latter connectionit is the IAM's view generally that only those working foremen whoperform manual labor for less than 50 percent of their time are tobe excluded s Each working foreman is responsible either to a depart-8 The Field Examiner reported that the IAM submitted 252 authorization cards, of which143 are dated between May and August 1945, 104 are dated January 1945, and 5 areundated.There were approximately 700 employees in the alleged appropriate unit at thetime of the filing of the petition,but the record indicates that at the time of the hearingthere were approximately 532 employees in the unit sought.At the hearing,the CIO moved to dismiss the petition,contending that the IAM hasfailed to make a showing of present substantial representation.We find no merit to theCIO's contentionSeeMatter of Anderson Brothers Lumber Company,64 N. L.R. B. 986;Matter of Consolidated Vultee Aircraft-Corporation,64 N L. R. B. 400;Matter of JasperChair Company,63 N L R. B.632 ;Matter of Brad Foote Gear Works,Inc.,60 N. L.R. B. 97.The CIO relies upon its contract to support its claim of interest*The parties are not in dispute with respect to the following working foremen:workingforeman, set-up man ; working foreman, piercing room;working foreman,melting ; workingforeman, power press;and working foreman, wire drawer.Unlike the working foremenhereinafter discussed,these five working foremen admittedly possess no authority to effectchanges in the status of any subordinates or effectively recommend such action.We shall,therefore,include them in the unit,in accordance with the stipulation of the parties.In this group of employees,about whom there is no dispute,are A Schnell,assistantproduction department head and working foreman, weaving room, in the ManufacturingDepartment;W. Thal,working foreman,Special Products Department ; and N. Vitelli,working foreman,production,in the Spinnerette Department.There is, however, someinconsistency in the IAM's position in this respect.Thus,itwould include J. Vocasek,who, like Thal is a working foreman`ln the Special Products Department and devotes, asdoes Thal,approximately 40 percent of his time to manual operations. BAKER& COMPANY, INC.649ment head or to an admittedly supervisory non-working foreman.The working foremen direct the operations of groups numbering upto 30 employees and devote from 10 to 90 percent of their time atphysical or manual work, depending upon the department, the num-her of employees under their direction, and the nature of the workperformed.All but 5 of the 19 working foremen in dispute are paidon an hourly basis at rates substantially higher than the highest paidworkers under their direction, and those paid on a salary basis receivesubstantially higher compensation than the workers under their super-vision.These working foremen have the authority effectively to rec-ommend the hire, discharge, or disciplining of their subordinates, andalso make recommendations as to efficiency ratings, merit raises, andlay-offs.In addition, the current contract between the Company andthe CIO, which was executed October 1, 1945, excludes from its cov-erage ". . . non-working and working foremen who have the right tohire or fire or the right to effectively recommend such action ..." 6Under all the circumstances, we find that the working foremen indispute are supervisory employees within our usual definition, andaccordingly, we shall exclude them.We find, in accordance with the agreement of the parties and ourforegoing determination, that all production and maintenance em-ployees of the Company at its Newark, New Jersey, and East Newark,New Jersey, plants including the employees enumerated in AppendixA attached hereto, but excluding the employees enumerated in Ap-pendix B attached hereto, working foremen (except the five workingforemen listed in Appendix A), and all or any other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theAct.76whether or not working foremen were included or excluded from the unit in previousagreements is not clear from the record.On the one hand the parties stipulated that theworking foremen who are now in dispute were excluded in the agreementbetween the Com-pany and the CIO, executed December 21, 1944, as well as in prior agreements from 1937to 1944 between the Company and an independent labor organization known as the MutualWelfare Association.On the other hand the attorney for the Company stated at the hear-ing that "under the contract which expired September 3, 1945, all working foremen in theCompany were covered by the agreement irrespective of where they might be located inthe Company,"and counsel for both the CIO and the IAM concurred.In addition, peti-tioner's brief states that"these foremen were all originally part of the respondent's so-called bargaining unit during the term of the agreement dated December 21, 1944 . . "Althoughthe Company apparently does not employ foremen,as such, but has"nonworkingforemen" and"working foremen,"the agreement dated December 21, 1944, in describingthe unit covered,states merely that it shall not include ". .. foremen who have the rightto hire and fire . . ..4This unit is substantially the same as the unit covered by the current contractbetweenthe Company and the CIO. 650DECISIONS QF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Baker & Company,Inc.,Newark, New Jersey, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by InternationalAssociation of Machinists, or by Precious Metal Workers Union, LocalNo. 668, International Union of Mine, Mill & Smelter Workers, CIO,for the purposes of collective bargaining, or by neither.APPENDIX ASpinnerette Department'Toolmaker AToolmakerSpecialistJanitorSharpener Group -Leader - In-spectorSharpenerSpinnerette Department-Con.PiercerFoot PiercingInspectorPolisherSpinnerette Operator BAKER& COMPANY, INC.Spinnerette Department-Con.Working Sub-ForemanPlaterMeasurerCleaning OperatorPunch Press OperatorWorking Foreman, Set-up ManWorkingForeman,PiercingRoomContact DepartmentProduction Control ClerkProduction Lay-out ClerkInspectorToolmakerWire OperatorGeneral Receiving ClerkReceiving and Filing ClerkJanitorPowder Metal HelperElectrical Research HelperAssemblerRollerSoldering & Brazing FurnaceOperatorSoldering & Brazing AssemblerComposite WelderResistance WelderMelter HelperPicklerRivet MakerPower Press OperatorProduction MachinistSlitterBench Lathe OperatorShaperPlater-HelperWorking Foreman, MeltingWorking Foreman, Power PressChemical LaboratoriesChemical Refining OperatorRefining MelterJanitor651Maintenance ci MiscellaneousStock ClerkClerkPainterMillwrightCarpenterElectricianLaborerPipefitter's HelperPipefitterBox MakerLaundryFiremanReceiving ClerkStores&Supply ClerkAss'tHead of Stores 9Perpetual Inventory ClerkElevator OperatorJanitorCleaning WomanTruck DriverSweepsDepartmentOperatorLaborerManufacturing DepartmentDiamond Die PolisherMelter & AnnealerJanitorWire DrawerTubing MakerRolling Mill OperatorPlatinumsmithWeaverSpinnerPolisherMetal ForgerBench Lathe OperatorMachinistToolmakerComposite WelderWorkingForeman,W i r eDrawer"The parties agree that the working sub-foreman has no supervisory authority withinthe Board's customary definition of the term.9The assistant head of stores is not a supervisory employee within the Board's customarydefinition of the term. 652DECISIONSOF NATIONALSettings DepartmentPunch Press OperatorMelterPolisherJewelerSteel EngraverToolmakerJanitorSpecial Products DepartmentInspectorFactory ClerkStock ClerkTimekeeper&MaterialCon-trol 10StorekeeperTruck DriverJanitorAssemblerUtility OperatorMachinist 'Lathe OperatorFurnaceBrazingOperatorReceiving ClerkLABOR RELATIONS BOARDPlatinum Melting DepartmentMelterDentalManufacturingDepart-mentJanitorToolmakerSwage OperatorBench HandRolling Mill OperatorPunch PressWire DrawerPackerTooth Pin OperatorMelterInspectorShellac OperatorFurnace BuilderSpecial, Machine OperatorPlastic MixerReflector DepartmentGrinders & Polishers'APPENDIX BExecutivesDepartment Production HeadsDepartment HeadsAssistant Department Produc-tion HeadsAssistant Department HeadsNon-working ForemenHead of StoresAss'tProductionDepartmentHead and Working Foreman,Weaving RoomW. Thal, Working Foreman,Special Products DepartmentDraftsmanProfessional and Technical Em-ployeesGuardsOffice WorkersOffice ClericalsNursesVault Clerks-PreciousMetal Shipping andReceiving Clerks 1110The timekeeper is employed in the special products department, has nothing to do withthe pay roll or hours worked by employees for purposes of compensation,and is primarilya methods man who maintains records on production outputu The precious metal shipping and receiving clerks maintain shipping and receivingrecords of an extremely detailed nature.They are salaried employees having the samegeneral privileges and benefits enjoyed by office employees, are directly supervised by office-executives,and are under the same direct supervision as the vault clerks.Their interestsare dissimilar from the ordinary shipping and receiving clerks,whom the parties agree toinclude, and there is no contact between the respective groups of employees.